McClain, J.
The finding of the trial court is entitled to the same consideration at our hands as should be given fi> the verdict of a jury, if the defendant had seen fit to insist ..upon a jury trial, and a verdict had been rendered against him. Therefore, in the absence of any contention that error of law was committed by the court, we have nothing to determine save the one question: Whether there is in the record any evidence such as would reasonably justify the finding of the trial court.
The stolen property j which defendant is charged with concealing, consisted of nine bales of hay which one Moore, who was in defendant’s employ on his farm, testified he toolc from a neighbor, and which the court must have found, in order to justify a conviction, that defendant concealed with knowledge that it was stolen. There is ample support, in the testimony of Moore, that he stole the hay and brought it to defendant’s barn, and that defendant, knowing it to have been stolen, retained it and allowed it to be used for the feeding of-his horses. Counsel for appellant contends, however, that Moore was an accomplice, and that there was no evidence in corroboration of his testimony. But the man from whom the hay was stolen testified to following the tracks of the sled on which the hay had been hauled away from his place to defendant’s barnyard, and that, when he inquired of de*177fendant about tbe bay and asked to be allowed to1 look for it, he refused to do so, except as they should proceed according to law. In view of the fact that the hay was found in defendant’s barn, this furnished the necessary corroboration of the testimony of Moore.
There is no lack of evidence as to any essential of the crime charged, and the judgment of the trial court is therefore affirmed.